DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1: Claims 1-8 are drawn to a system, claims 9-16 are drawn to a method, and claims 17-20 are drawn to a medium, each of which is within the four statutory categories (e.g., a process, a machine).  (Step 1: YES).

Step 2A – Prong One: In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.
Claim 1 (representative of claims 9 and 17) recites/describes the following steps:
“determining that a user of a network-based publication system has specified general information about an item for listing on the network-based publication system;” 
“seeding a machine-learning algorithm with one or more parameters associated with transaction data for previous items listed on the network-based publication system, the previous items identified based on a matching of one or more attributes of the previous items to the specified general information;” 
“training the machine-learning model in real-time as additional transaction data is collected;” and
“determining a suggested referral fee for the item based on an application of the machine-learning algorithm to the general information.” 
These steps, under broadest reasonable interpretation, describe or set-forth using general information about an item to determine a suggested referral fee, which amounts to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).

Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and these claims are therefore determined to recite an abstract idea under the same analysis.  Any elements recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A – Prong Two: In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception.  An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element).  The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
The claims recite the additional elements/limitations of: “a system comprising: one or more computer processors; one or more computer memories,” (claim 1); and “a non-transitory computer-readable storage medium storing a set of instructions” and “one or more computer processors,” (claim 17).  
The claims also recite “causing a user interface element to be presented in a user interface of the network-based publication system, the user interface element being activatable for associating the suggested referral fee with the item,” (claims 1, 9, and 17).
The requirement to execute the claimed steps/functions using “a system comprising: one or more computer processors; one or more computer memories,” (claim 1); and “a non-transitory computer-readable storage medium storing a set of instructions” and “one or more computer processors,” (claim 17), is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  These limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application.  See MPEP 2106.05(f).
The recited additional elements of “causing a user interface element to be presented in a user interface of the network-based publication system, the user interface element being activatable for associating the suggested referral fee with the item,” (claims 1, 9, and 17), simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea).  The term “extra-solution activity” is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim.  The recited additional elements are deemed “extra-solution” because the limitations merely display the results of the abstract idea on a user interface for the user to interact with.  These limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application.  See MPEP 2106.05(h).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent claims 2-8, 10-16, and 18-12 fail to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims 2-8, 10-16, and 18-12 are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application.  Accordingly, the claims are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B: In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception.  This analysis is also termed a search for an "inventive concept."  An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself.  Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)
As discussed above in “Step 2A – Prong 2,” the requirement to execute the claimed steps/functions using “a system comprising: one or more computer processors; one or more computer memories,” (claim 1); and “a non-transitory computer-readable storage medium storing a set of instructions” and “one or more computer processors,” (claim 17), is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  These limitations therefore do not qualify as “significantly more.”  See MPEP 2106.05(f).  
As discussed above in “Step 2A – Prong 2,” the requirement to execute the claimed steps/functions using “causing a user interface element to be presented in a user interface of the network-based publication system, the user interface element being activatable for associating the suggested referral fee with the item,” (claims 1, 9, and 17), simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea).  These additional elements, taken individually or in combination, additionally amount to well-understood, routine and conventional activities previously known to the industry, appended to the judicial exception.  These limitations therefore do not qualify as “significantly more.”  See MPEP 2106.05(h).
The determination that associating/storing data in a database is well-understood, routine, and conventional is supported by Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93); and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of associating/storing data in a database.  
The determination that receiving data/messages over a network is well-understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of receiving data/messages over a network.  
The determination that performing repetitive calculations is well-understood, routine, and conventional is supported by the court decisions of Flook, 437 U.S. at 594, 198 USPQ2d at 199 and  Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of using a processor to execute instructions to perform repetitive calculations.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea.  When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity).
Dependent claims 2-8, 10-16, and 18-12 fail to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims 2-8, 10-16, and 18-12 are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).
The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claims amount to significantly more than the abstract idea identified above (Step 2B: NO).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 10 of U.S. Patent No. 11,227,300 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1, 9, and 17 are anticipated by patent claims 1, 6, and 10 of U.S. Patent No. 11,227,300 B2.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Fieldman et al. (U.S. Pub. No. 2011/0218846 A1, September 8, 2011) discloses systems and methods for tracking referrals among a plurality of members of a social network.  A data storage is created to store member information for the plurality of members.  Relationships between the plurality of members are determined using the member information in the data storage.  A data structure is created to show relationships between the plurality of members.  Member events are received for the plurality of members.  In response to a purchasing member of the plurality of members making a purchase, one or more members contributing to the purchase based on the member events and the data structure is determined.
Jun et al., “A theory of consumer referral” (published in International Journal of Industrial Organization, Volume 26, Issue 3, May 2008, Pages 662-678). investigates the network as an alternative communication channel to undirected advertising in the market.  The main distinctive feature of the network-embedded transaction is the interdependency of buyers' purchasing behavior.  Since most transactions in a network are made sequentially, earlier consumers are more valuable to a seller.  A seller's strategy of paying referral fees can be understood as a way to price discriminate between more valuable consumers and less valuable ones.  Numerical simulations demonstrate that social networks may be either over-utilized (if the referral cost is high) or under-utilized (if the referral cost is low).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Kim whose telephone number is (571)272-8619. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.K./Examiner, Art Unit 3688                
                                                                                                                                                                                        /JAMES M DETWEILER/Primary Examiner, Art Unit 3681